         Case 1:19-cv-05005-MKV Document 37 Filed 07/30/21 Page 1 of 1



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 XING XIE, individually and on behalf of                             DATE FILED: 7/30/2021
 others similarly situated, et al.

                           Plaintiffs,
                                                              1:19-cv-5005 (MKV)
                    -against-                                       ORDER
 CITYSPADE, INC. et al,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Due to counsel’s failure to timely appear for the conference scheduled for July 30, 2021

at 11:30AM in this case, the conference is adjourned to August 12, 2021 at 12:30PM. The same

dial-in information will be used.

SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __     ____________
                                                                     _ _______ __
                                                                               _ ______
                                                                                     ___
                                                                                     __
Date: July 30, 2021                                 MARY YK KAY
                                                              AY VYSKOCIL
                                                                  VYSKOCI
                                                                    YS
                                                                    YS      CL
                                                                            CI
      New York, NY                                  United
                                                         d States District
                                                                    is rict Judge
                                                           States Dist
                                                                  Di
